Citation Nr: 1509495	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  10-14 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher rating in excess of 10 percent for radiculopathy of the left lower extremity associated with service-connected low back disorder. 

2.  Entitlement to a higher rating in excess of 10 percent for radiculopathy of the right lower extremity associated with service-connected low back disorder. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:  Chisholm, Chisholm & Kilpatrick	


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to December 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2013, the Board denied entitlement to a rating in excess of 40 percent for low back disorder and denied entitlement to separate ratings in excess of 10 percent for radiculopathy of the left and right lower extremities.  The Board did grant an earlier effective date of May 29, 2007 for the 10 percent rating for radiculopathy of the right lower extremity and remanded the issue of entitlement to TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a September 2014 joint motion for partial remand (JMR), the Court vacated the Board's denial of separate disability ratings in excess of 10 percent for radiculopathy of the left and right lower extremities and remanded the matter for compliance with the terms of the JMR.  The September 2014 JMR specifically stated that the Veteran does not contest the Board's denial of a rating in excess of 40 percent for low back disorder.  Moreover, the JMR also stated that it did not disturb the grant of an earlier effective date of May 29, 2007 for the 10 percent evaluation for radiculopathy of the right lower extremity.            

The JMR also did not disturb the Board's October 2013 remand of entitlement to TDIU.  The Agency of Original Jurisdiction (AOJ) is referred to the October 2013 Board remand for the action requested with respect to that issue.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The September 2014 JMR indicated that the April 2012 VA examiner did not fully discuss the signs, symptoms, and severity of the Veteran's radiculopathy of the lower extremities.  As such, upon remand, the Veteran should be afforded a contemporaneous VA examination to determine the nature, extent, and severity of his left and right lower extremity radiculopathy.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent outstanding VA treatment records dated since July 2012.  Associate the records with the claims file.  If no additional records are available, or exists, that should be documented.  

2.  Ask the Veteran to identify any additional private treatment he wishes to be considered in connection with his claim.  Such records should be sought.  

3.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his left and right lower extremity radiculopathy.  

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his radiculopathy of the left and right lower extremities.  The claims file should be made available to and reviewed by the examiner, and the examiner should record the Veteran's complaints of symptoms.  All appropriate tests and studies should be conducted.  All findings and conclusions should be set forth in an examination report.

The examiner should discuss the nature and severity of his right and left lower extremity radiculopathy, to specifically include a description of the Veteran's signs, symptoms, and severity.  

5.  Readjudicate the appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond.  The Case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

